Detailed Action

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting

2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 of U.S. Patent No. 11,102,941. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-9 of the ‘941 patent are substantially similar to claims 1-20 of the present application.

Claim Rejections - 35 USC § 103

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claim(s) 1-2, 6-9, 12-15 and 18-19  is/are rejected under 35 U.S.C. 103 as being unpatentable over EP Patent No. 0155293 to Ohlson in view of U.S. Patent No. 4,787,172 to Lee.
Referring to claim 1, Ohlson discloses a lid – at 3, configured to engage with a container – at 2, the lid comprising, an upper surface including an outer annular collar region – at 3b, circumscribing an inner drain region – at 3a – see figure 1, and a lower surface – see at underside of 3,3a,3b in figure 1, and a plurality of legs – at 15-18, configured to support the lid and the engaged container when in an upside-down orientation – see figure 2E, and the lid is resting on a surface – see figure 2E, wherein the plurality of legs are upwardly-projecting when the lid and the engaged container are in a right-side-up orientation – see figures 1, 2C and 2F, and are downwardly-projecting when the lid and the engaged container are in the upside-down orientation – see figure 2E, wherein the inner drain region includes a plurality of first drain holes and a plurality of second drain holes – see multiple sets of holes – at 5c, and wherein the plurality of first drain holes and the plurality of second drain holes extend from the upper surface through to the lower surface – see at 5c in figures 1 and 3, to allow fluid flow from the upper surface to the lower surface without disengaging the lid from the container when filling the container with water – see figure 2B, and to allow fluid flow from the lower surface to the upper surface without disengaging the lid from the container when draining water out of the container in the upside-down orientation – see figure 2E, and when the lid – at 3, is in the upside-down orientation, the plurality of legs – at 15-18, provide clearance between the surface and the plurality of first drain holes and second drain holes such that water can drain out of the container when the lid and the engaged container are resting on the surface – see figure 2E. Ohlson further discloses the holes – at 5c can be holes or slots and therefore contemplates holes of different sizes but does not disclose the sets of holes have the second drain holes are larger than the first drain holes. Lee does disclose two sets of drain holes – see in the upper surface of 15 in figures 1 and 3, with one set of holes larger than the other as seen in figures 1 and 3. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Ohlson and add the second drain holes larger than the first drain holes as disclosed by Lee, so as to yield the predictable result of providing sufficient liquid flow through the holes during use as desired. Specific to claims 8 and 14, Ohlson as modified by Lee further discloses the inner drain region has a plurality of holes and a plurality of slots – see holes and slots detailed in page 6 lines 2-15 of Ohlson and see slots in upper surface of 15 of Lee, and the holes and slots extend through a thickness of the lid – at 3 – see figures 1 and 3 of Ohlson, and further discloses openings/slots of different sizes as seen in upper surface of 15 of Lee. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Ohlson and add the slots larger than the drain holes as disclosed by Lee when incorporated into Ohlson, so as to yield the predictable result of providing sufficient liquid flow through the holes during use as desired. Specific to claim 14, Ohlson as modified by Lee further discloses the inner drain region includes a plurality of coplanar holes and a plurality of elongated slots – see holes and slots – at 5c, detailed in figure 1 and page 6 lines 2-15 of Ohlson, and see slots in upper surface of 15 of Lee and coplanar openings in the upper surface of 15 of Lee. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Ohlson and add the slots larger than the drain holes as disclosed by Lee when incorporated into Ohlson, so as to yield the predictable result of providing sufficient liquid flow through the holes during use as desired.
Referring to claims 2, 9 and 15, Ohlson as modified by Lee further discloses an outer perimeter of the lid includes a plurality of motion-preventing segments – see at 15a-18a and/or 15b-18b in figure 1 and page 6 lines 21-37 of Ohlson.
Referring to claims 6, 12 and 18, Ohlson as modified by Lee further discloses the plurality of legs comprises three legs – see at least three legs – at 15-18 in figure 1 of Ohlson.
Referring to claims 7, 13 and 19, Ohlson as modified by Lee further discloses a container – at 2, and the lid – at 3, of claim 1, claim 8 and claim 14 – see rejection of claims 1, 8 and 14 detailed earlier, wherein the container – at 2, and the lid – at 3, are configured to engage with each other – see figure 1 of Ohlson.
Claim(s) 3-5, 10-11 and 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ohlson as modified by Lee as applied to claims 1, 8 or 14 above, and further in view of U.S. 7,240,457 to Chang.
Referring to claims 3 and 10, Ohlson as modified by Lee does not disclose a gasket configured to make a substantially water-tight seal when the lid is engaged with the container. Chang does disclose a gasket – at 7, configured to make a substantially water-tight seal when the lid — at 5,7,8, is engaged with the container –  at 6 – see figures 2-4. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Ohlson as modified by Lee and add the gasket of Chang, so as to yield the predictable result of sealing the fluids in the device as desired.
Referring to claims 4 and 11, Ohlson as modified by Lee and Chang further discloses the gasket is removable from the lid — see at 7 in figure 2 of Chang. Therefore it would have been to one of ordinary skill in the art to take the device of Ohlson as modified by Lee and add the gasket of Chang, so as to yield the predictable result of sealing the fluids in the device as desired.
Referring to claim 5, Ohlson as modified by Lee does disclose a band on an outer perimeter of the lid extending downwardly from the lid –  see at 3 engaging 2A in figure 1, but does not disclose the band comprising threads configured to secure the lid to the container. Chang does disclose a band comprising threads – see at 8,84, configured to secure the lid – at 5,7,8 to the container – at 6 – see figures 2-4. Therefore it would have been obvious to one of ordinary skill in the art to take the device of Ohlson as modified by Lee and add the threaded connection between the lid and container as disclosed by Chang, so as to yield the predictable result of removably securing the lid to the container as desired.

Conclusion

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
The following patents are cited to further show the state of the art with respect to seed sprouting devices in general:
	U.S. Pat. No. 8,499,493 to Huang – shows seed sprouting device
	U.S. Pub. No. 2013/0160360 to Palmer – shows seed sprouting device

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J PARSLEY whose telephone number is (571)272-6890. The examiner can normally be reached Monday-Friday, 8am-4pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on (571) 272-6891. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID J PARSLEY/Primary Examiner, Art Unit 3643